Citation Nr: 1401967	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 28, 2009, for the award of a 100 percent evaluation for the Veteran's service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 30, 1979, to May 23, 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a May 2007 Board decision, the issue of entitlement to service connection for schizophrenia was remanded for additional development, and in a November 2007 rating decision, service connection for schizophrenia was granted, and a 70 percent rating was assigned, effective from September 1, 2004, the date that the claim was filed. 

In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that an undated VA physician's report was received.  

In an October 2012 decision, the Board assigned an effective date of October 31, 2007, but no earlier, for the grant of the 100 percent rating for schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), arguing that the 100 percent rating should have been granted from an earlier date.  In a July 2013 Order, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  A November 2007 rating decision granted service connection for a psychiatric disability. 

2.  In the November 2007 rating decision, the RO assigned an initial 70 percent rating for schizophrenia, effective September 1, 2004. 

3.  In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that it was factually ascertainable that an increase had occurred.  

4.  The Veteran's schizophrenia underwent a factually ascertainable increase in symptomatology as of VA examination on October 31, 2007.  Since October 31, 2007, the Veteran's psychiatric disorder has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent danger of hurting self or others; and memory loss.


CONCLUSIONS OF LAW

The criteria for an effective date of October 31, 2007, and no earlier, for the award of a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(0), 20.302, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The appeal arises from the Veteran's disagreement with the effective date assigned after the grant of the 100 percent rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2013). 

VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service VA treatment records and private medical records.  The Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of service connection and obtainment of a VA record which resulted in the grant of a 100 percent rating.  There is no indication that further examination would assist in substantiating entitlement to an earlier effective date. 

There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2013). 

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012).  

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 
38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) (2013).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) (2013); VAOPGCPREC 12- 98 (1998). 

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013). 

There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(b)(1) (2013).

Analysis

A November 2007 rating decision granted service connection for a psychiatric disability, diagnosed as chronic paranoid schizophrenia with depressive features, and assigned an initial 70 percent rating, effective September 1, 2004, the date that the claim was received.  In an August 2009 rating decision, the RO assigned an effective date of October 20, 2003 for the grant of service connection and a 70 percent rating for schizophrenia.  The RO also assigned an increased rating of 100 percent for schizophrenia, effective from May 28, 2009, the date that it was factually ascertainable that an increase had occurred.  

The Veteran's psychiatric disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, DC 9203-9440.  

DC 9203 and 9440 provide for the following disability evaluations for psychiatric conditions.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 
The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

It is the Board's conclusion that a review of medical records dated from 2002 to 2009 reflects that the Veteran is entitled to a 100 percent rating for his service-connected psychiatric disability at the time of VA examination on October 31, 2007.  All reasonable doubt is resolved in the Veteran's favor in making this determination. 

VA treatment records dated from 2002 to 2004, including inpatient and outpatient treatment, show that at times, the Veteran presented for treatment, complaining of symptoms of sleep disruption, anxiety, suicidal and at times, homicidal ideation, paranoia, depression, mood disruption, and poor hygiene.  However, he consistently responded well to psychiatric treatment, which included medication and counseling, and he reported less symptoms when compliant with his medication.  At the end of a November 2003 VA hospital admission, it was noted that the Veteran's mood and behavior had improved and his hallucinations and depression and improved with treatment.  He denied any suicidal or homicidal ideations and posed no risk of harm to himself or others due to his mental illness.  In 2004, he was reporting that his symptoms had improved.  The Veteran also reported having a friendly relationship with his landlord, who was noted on occasion to have brought him to the hospital, and his mother, who he visited in the hospital and at home.  During counseling in December 2004, he reported that he wished to re-establish a relationship with his siblings since he had been sober since 1998, and was noted to be socializing well with other members of his therapy group.

Lay statements dated in August 2005 attest to the fact that the Veteran's psychiatric disability was of service origin as his symptoms surfaced after his return. He was severely depressed and did not eat right or take care of himself. He was withdrawn, nervous, and isolated from others. He took numerous medications for his mental and emotional problems. 

VA records dated in 2005 show that the Veteran was treated for schizoaffective disorder.  His chief complaints were of depression, increased stress, and anxiety.  In December 2005, the Veteran presented unscheduled, requesting refills of medication.  He stated that he continued to do well and heard voices approximately every other day.  They said "nice things."  His mood and sleep were good. 

The Veteran failed to report for a scheduled VA examination in July 2007.  When examined by VA in October 2007, the diagnosis was paranoid schizophrenia with depressive features.  In the examiner's opinion, the Veteran's schizophrenia was of service origin.  This was documented by in-service notations of his immaturity, insecurity, and his inability to adjust to military life.  His GAF score was 40 with predominant symptoms of suicidal thoughts, chronic auditory hallucinations, problems with hygiene, and activities of daily living, daily anxiety, depressed mood, sleep disturbance, memory problems, and substance abuse. 

In an undated report by a VA physician received on May 28, 2009, it was noted that the Veteran was unable to maintain gainful employment due to his chronic mental illness. 

It is concluded by the Board that as of October 31, 2007, the Veteran has provided a competent and credible account of severe psychiatric symptomatology, including grossly inappropriate behavior(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the October 2007 examination findings are generally consistent with the other evidence of record, medical and lay, documenting the nature, extent and severity of his psychiatric condition.  Thus, the Board finds that the totality of the evidence of record indicates that the Veteran's psychiatric symptomatology most closely approximates the criteria for a 100 percent schedular disability evaluation as of October 31, 2007.  See 38 C.F.R. § 4.130, DC 9203-9400.  It is noted that as discussed above, prior to that date, in 2003, 2004 and 2005 the Veteran was noted to generally be doing well.  While he heard voices approximately every other day, they said "nice things."  Furthermore, his mood and sleep were good.  

Based on the above summarized findings, the RO assigned an initial rating of 70 percent for paranoid schizophrenia with depressive features in the November 2007 rating action.  The Board is of the opinion that findings shown at that time on the VA examination of October 31, 2007, warrant assignment of a 100 percent rating.  This is particularly true as the Veteran exhibited suicidal ideation, auditory hallucinations, hygiene insufficiencies, and psychiatric symptoms that interfered with daily activities.  Many of these symptoms are provided for in the assignment of a 100 percent rating under the appropriate DC regarding mental disabilities. 

Given the medical findings and the statements of record, all included in the claims file within the one-year prior to this claim, there is sufficient evidence to determine the date an increase in these symptoms was factually ascertainable.  See 38 C.F.R. § 3.400 (o)(1)(2) (2013); VAOPGCPREC 12-98 (1998).  Resolving all reasonable doubt in his favor, the Board concludes that the increase in psychiatric symptomatology was factually ascertainable on October 31, 2007, based on the evidence of record, medical and lay.  Thus, an October 31, 2007, effective date, and no earlier, is warranted for the assignment of a 100 percent schedular disability evaluation for paranoid schizophrenia with depressive features.  

As there is no evidence of grossly inappropriate behavior; disorientation; memory loss for names of close relatives, friends or himself; gross impairment in thought processes or communication; or total occupational and social impairment, prior to October 31, 2007, a rating in excess of 70 percent is not warranted prior to October 31, 2007.  In this regard, as noted above, the Veteran had a friendly relationship with his landlord and his mother, and during his October 2007 VA examination, he reported that he was working 2 years prior to the examination, and the evidence of record shows that he was receiving disability benefits from the Social Security Administration.  However, besides the Veteran's subjective reports, there is no evidence showing that prior to October 31, 2007, the Veteran had stopped working or that he was unable to obtain gainful employment, due to his service-connected psychiatric disability.  

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA treatment records dated from 2003-2004 show that the Veteran reported working various types of jobs, including dishwashing and construction, after completing one year of college.  He also reported that he last worked in 1990, and that he was on disability.  Although he reported problems with drugs and alcohol, he did not indicate that he was unemployable or that he stopped working in 1990 due to symptoms from his psychiatric disability.  During his October 2007 VA examination, he reported that due to his psychiatric problems, he had not worked for the previous 2 years.  However, notwithstanding the Veteran's subjective reports, there is no evidence of record showing that he was unemployable, or that he had trouble performing his job duties or problems with co-workers, supervisors, or any other employees, or that he was ever in jeopardy of being fired from a job, due to his psychiatric symptoms.  The evidence does not show that the Veteran's service connected schizophrenia alone precludes gainful employment, and although the Veteran has reported employment difficulties, the 70 percent rating is intended to compensate for that.  It was not until his VA examination in October 2007 that the Veteran was found unable to work due to his psychiatric disability.  See October 2007 VA examination report.  Accordingly, the Board finds that as there was no evidence of unemployability attributable to the Veteran's service connected psychiatric disability prior to October 31, 2007, a TDIU is not warranted for this period.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

A TDIU; is for consideration where a Veteran's service connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  Green v. West, 11 Vet. App. 472 (1998).  

In light of the grant of a 100 percent rating for PTSD effective October 31, 2007, the issue of entitlement to TDIU from October 31, 2007 is moot.


ORDER

An effective date of October 31, 2007, and no earlier, for a 100 percent disability evaluation for service-connected paranoid schizophrenia with depressive features is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


